DISMISS; and Opinion Filed December 1, 2015.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-01422-CV
                                     No. 05-15-01423-CV
                                     No. 05-15-01424-CV
                       IN RE EMANUAL DELEON FIELDS, Relator

                Original Proceeding from the 195th Judicial District Court
                                  Dallas County, Texas
              Trial Court Cause No. F-0154898-N, F-0154899-N, F-0154900-N

                            MEMORANDUM OPINION
                          Before Justices Francis, Myers, and Schenck
                                   Opinion by Justice Myers
       In this petition for writ of mandamus relator requests that the Court compel the Dallas

County district clerk to transmit his motion for appointment of counsel filed in conjunction with

his petition for writ of habeas corpus to the Texas Court of Criminal Appeals. The Court’s

power to issue a writ of mandamus is limited as set forth in section 22.221 of the Texas

Government Code. Because the Dallas County district clerk is not a judge, we may issue a writ

of mandamus to compel action by the district clerk only to the extent necessary to enforce our

jurisdiction. See TEX. GOV’T CODE ANN. § 22.221(a), (b) (West 2004) (writ power). This Court

does not have jurisdiction over post-conviction habeas corpus proceedings relating to felony

convictions. See TEX. CODE CRIM. P. ANN. art. 11.05 (West 2015) (by whom writ may be

granted). Therefore, this Court has no jurisdiction regarding any action by the Dallas County

District Clerk with regard to habeas corpus proceedings. Rather, any complaints about action or

inaction on a matter related to a post-conviction petition for writ of habeas corpus must be
brought by mandamus to the court of criminal appeals and not to this Court. In re McAfee, 53

S.W.3d 715, 717 (Tex. App.–Houston [1st Dist.] 2001, orig. proceeding).

       We dismiss the petition.




                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE

151422F.P05




                                             –2–